Lumpkin, P. J.
1. This case, as to the first point ruled above, is directly within the principle laid down in Fletcher v. State, 85 Ga. 666.
2. The charge dealt within the second headnote was obviously erroneous. Whether or not given circumstances are entitled to any weight is purely a matter for the jury. ' As the judge instructed the jury that they must give weight to certain circumstances, and as the same tended to show the guilt of the accused, the charge was in this respect necessarily prejudicial to him.

Judgment reversed.


All the Justices concurring, except Little, J., absent.